Citation Nr: 1709651	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from August 1987 to June 1997, to include service in the Persian Gulf from August 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

The Board remanded this matter most recently in June 2016 to obtain an etiology opinion addressing the Veteran's headaches; however, the August 2016 opinion provided is inadequate for adjudication purposes.  

In its June 2016 remand directives, the Board specifically asked the medical professional designated to provide the requested opinions to address the Veteran's assertions of symptoms during and since service.  Instead, the medical professional provided a negative opinion relying on the absence of documentation of headaches in the Veteran's service treatment records and impermissibly ignored the Veteran's statements.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven").  Additionally, the opinion failed to discuss specifically identified service treatment records and neglected to consider whether the Veteran's headaches were due to exposure to environmental hazards in the Persian Gulf.  The Veteran's service personnel records confirm he served in the Persian Gulf from August 1990 to April 1991 and he has reported being exposed to burning oil wells during that time.  Accordingly, new opinions are required.

On remand, if the opinions regarding direct service connection are negative, opinions regarding secondary service connection must be obtained because the evidence suggests that the Veteran's headaches may be due to his service-connected fibromyalgia.  Specifically, August 2014 and December 2016 VA examination reports document headaches as a symptom associated with the Veteran's fibromyalgia.  Therefore, if direct service connection is not warranted, opinions regarding whether the Veteran's headaches are caused or aggravated by his service-connected fibromyalgia must be obtained.

The Board acknowledges that in its June 2016 remand directives it asked the medical professional providing the requested opinions to determine whether there was clear and unmistakable (obvious or manifest) evidence that the Veteran had a headache disability prior to his active service.  This was done because, while there is no mention of headaches or neurological abnormalities on the September 1981 or February 1987 entrance examination reports, at the Veteran's November 2015 VA examination he indicated he had experienced headaches since childhood.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  However, the question of whether a disability "clearly and unmistakably" existed prior to service is a legal determination rather than a medical one.

Following a thorough review of the file, and considering the medical and lay evidence of record, the Board concludes that the Veteran was in sound condition on entry to both periods of active duty service and did not have a preexisting headache disability.  In reports of medical history dated September 1981, September 1984, February 1987, July 1991, December 1996, and March 1997, the Veteran denied past or current "frequent or severe headaches."  Additionally, all examination reports accompanying the reports of medical history do not note any headache complaints or symptoms or any neurological abnormalities.  Moreover, the Veteran's statement at his November 2015 VA examination alone is not sufficient by itself to rebut the presumption of soundness.  Although the Veteran is competent to report symptoms he experiences, such as onset, severity, and continuity of headaches, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), he has not demonstrated that he is competent to diagnose a headache disability because the evidence does not reflect he possesses the requisite education, training, and experience to do so.  38 C.F.R. § 3.159(a) (2016).  Additionally, a layman's report of being previously diagnosed with a medical condition is not competent evidence of actually having that condition.  See Robinette v. Brown, 8 Vet.App. 69, 77 (1995) (holding that a layman's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  Further, at his November 2013 VA examination, the Veteran reported his headaches began in 1996, with no mention of headaches prior to that time, and at his October 2014 videoconference hearing he testified that he did not think he had any headaches during his first enlistment but that his headaches started toward the end of his second enlistment.  Based on the foregoing, the Board finds that there is not clear and unmistakable (obvious or manifest) evidence that the Veteran had a preexisting headache disability and that an opinion regarding aggravation of a preexisting disability is not required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a physician, other than the one who provided the November 2015 and August 2016 medical opinions, addressing the nature and likely etiology of the Veteran's recurring headaches.  The Veteran's claims file, to include a copy of this remand, must be reviewed by the physician designated to provide the opinions.  A new examination is not required unless the physician finds that one is necessary.

Following a thorough review of the claims file, and with consideration of the Veteran's statements, the physician shall provide opinions that respond to the following:

(a)  Please identify (by clinical diagnosis) any headache disability found.

(b)  As to each diagnosed headache disability, please opine as to whether it is at least as likely as not (50 percent probability or higher) that such disability began in or is etiologically related to the Veteran's active duty service, to include as due to exposure to environmental hazards in the Persian Gulf.  In doing so, the examiner must specifically discuss the Veteran's service treatment records which demonstrate that he was treated for sinusitis in October 1993 and that he was treated for symptoms which included a headache (abbreviated for HA or H/A) twice on April 26, 1995, and April 27, 1995.

(c)  If, and only if, no specific headache disability is diagnosed, please reconcile such finding with the headache/migraine headache diagnoses in the record (including on the November 2013 VA examination) and the Veteran's contentions that he experiences recurring headaches and determine whether it is at least as likely as not (50 percent probability or higher) that any headaches are manifestations of an undiagnosed illness or chronic multisymptom illness associated with exposure to environmental hazards in the Persian Gulf.

(d)  If, and only if, the physician determines that the Veteran's headaches are not due to his active duty service and are not a manifestation of an undiagnosed illness or chronic multisymptom illness (i.e., provides negative opinions in response to (b) and (c) above), then the physician should opine as to:

(i) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches are caused by his service-connected fibromyalgia; or
   
(ii) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches are aggravated (permanently beyond the natural progression of the disease) by his service-connected fibromyalgia.

The physician must assume for the purposes of the requested opinions that the Veteran is a credible historian and may not base any negative opinion on the absence of documentation of treatment, symptoms, or complaints in the Veteran's service treatment records.

The physician must specifically discuss and consider the following:

* The Veteran has reported he experienced headaches during his second period of service and self-medicated with over the counter medication.

* Service treatment records which demonstrate that the Veteran was treated for sinusitis in October 1993 and that he was treated for symptoms which included a headache (abbreviated for HA or H/A) twice on April 26, 1995, and April 27, 1995.

* The Veteran served in the Persian Gulf from August 1990 and April 1991 and has reported being exposed to burning oil wells.

These statements, as well as the Veteran's statements of record regarding onset and continuity of symptoms, MUST be discussed in the opinions rendered.

A complete rationale for all opinions rendered must be provided.  If the physician is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

2.  If, and only if, an examination is required, the Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

3.  The opinions provided must be reviewed by the RO or the Appeals Management Center (AMC) to ensure compliance with the Board's remand directives.  If they are defective in any way, corrective action must be taken at once.

4.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

